Citation Nr: 9900314	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from April 1966 to January 
1978.  This matter comes to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO) December 1996 rating decision 
which, in pertinent part, denied service connection for sleep 
apnea.  

By September 1983 RO rating decision, service connection was 
denied for dizziness and fainting spells; no timely appeal 
from that decision was perfected by or on behalf of the 
veteran; thus, the September 1983 rating decision became 
final, is not subject to revision on the same factual basis, 
but may be reopened on submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998); Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  The veterans July 1994 claim of service 
connection for a lung condition was denied by October 
1994 RO rating decision, based on a finding that new and 
material evidence [had] not been submitted to reopen the 
claim for dizziness and fainting spells, now claimed as 
asthma.  Notice of disagreement regarding the matter was 
received by the RO in November 1994, and a statement of the 
case was issued in March 1995.  By September 1995 written 
communication to the RO, the veteran requested an extension 
of time to file his substantive appeal, pointing out that his 
deadline for the filing of substantive appeal was about to 
expire on October 11, 1995.  It is unclear whether an 
extension of time to file a substantive appeal was granted or 
denied by the RO; a substantive appeal with regard to the 
matter of whether new and material evidence had been 
submitted to reopen the claim of service connection for 
dizziness and fainting spells has not been filed by or on 
behalf of the veteran, but an RO hearing regarding the issue 
was held in February 1996 (it appears to have been accepted 
by the hearing officer in lieu of VA Form 9).  Thus, the 
matter of timeliness of substantive appeal from the October 
1994 rating decision denying the veterans application to 
reopen the claim of service connection for dizziness and 
fainting spells is referred back to the RO for appropriate 
action, i.e. determination of whether the September 1995 
request for an extension of time to file substantive appeal 
had been granted.  38 C.F.R. § 20.303 (1998).

As indicated above, the veteran filed a claim of service 
connection for a lung condition (claimed as asthma and/or 
emphysema) in July 1994.  As entitlement to service 
connection for asthma, emphysema, and/or any other 
respiratory disability had not been previously adjudicated, 
the RO mistakenly framed the issue, in its October 1994 
rating decision, as whether new and material evidence had 
been submitted to reopen the claim of service connection for 
dizziness and fainting spells, now claimed as asthma.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (claim 
based on a diagnosis of a new disorder represents a new 
claim). 

By December 1996 rating decision, the RO denied the veterans 
claim of service connection for asthma.  Notice of 
disagreement with regard to the denial of that issue was 
received by the RO in January 1997.  Although a substantive 
appeal was received by the RO in November 1997, listing as an 
issue on appeal, entitlement to service connection for a 
respiratory condition, a statement of the case had not 
yet been issued .  An appeal consists of a timely notice of 
disagreement and, after a statement of the case has been 
furnished, a timely-filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  Thus, the 
claim of service connection for chronic respiratory 
disability, claimed as asthma, is referred back to the RO for 
appropriate action, including issuance of a statement of the 
case.

In his January 1997 written communication to the RO, the 
veteran raised a claim of service connection for 
allergies.  As this matter has not yet been adjudicated 
by the RO, it remains pending and is referred to the RO for 
initial adjudication.  See Kandik v. Brown, 9 Vet. App. 434 
(1996); Hanson v. Brown, 9 Vet. App. 29 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that his sleep apnea 
developed during active service and/or may be related to his 
in-service occupational exposure to welding fumes, and that 
service connection for such disability is therefore 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim of 
service connection for sleep apnea is well grounded.


FINDING OF FACT

Sleep apnea was not evident in service or for many years 
thereafter; competent (medical) evidence does not demonstrate 
that the currently-diagnosed sleep apnea is etiologically or 
causally related to the veterans service, or any incident 
incurring therein.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for sleep apnea.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veterans period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In order for a claim to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also, Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation cannot constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veterans service medical records reveal no report or 
clinical finding indicative of the presence of chronic sleep 
apnea.  No pertinent report or finding was made on service 
separation medical examination in January 1978, at which time 
his neurologic and pulmonary systems were evaluated 
clinically as normal.  His military occupational specialty 
(MOS) was listed as metals processing technician.  

On VA medical examination in March 1979, the veteran 
expressed no complaint of any sleep problem or disorder, and 
no pertinent abnormality was detected clinically, other than 
a diagnosis of obesity.

Medical records from numerous private physicians from 
November 1981 to December 1988, documenting intermittent 
treatment associated with various physical and psychological 
symptoms and disorders reveal, in pertinent part, that the 
veteran worked as a welder for a period of time after his 
separation from service.  On several occasions during this 
period, he indicated that he had difficulty sleeping as a 
result of depression, anxiety, and other psychological 
problems.  On medical examination by J. Zirgulis, M.D., in 
June 1986, it was indicated that he described symptoms of 
sleep apnea.  

On VA medical examinations in February and March 1989, the 
veteran indicated, in pertinent part, that he was a welder in 
service and continued to work in that occupation for several 
years after service separation.  He indicated that he 
received Social Security Administration (SSA) disability 
benefits in the past as a result of recurrent psychiatric and 
emotional problems.  No pertinent report or clinical finding 
referable to the claimed sleep apnea was made during the 
course of the examination.

Medical records from the Antelope Valley Hospital Medical 
Center (AVHMC) from February to March 1990 reveal treatment 
associated with history of apneic episodes, snoring, and 
daytime sleeping.  Clinical study results revealed 
significant sleep apnea and disturbed sleep architecture; it 
was noted that the veteran could not tolerate continuous 
positive airway pressure and should be considered for 
appropriate surgical evaluation.  

Medical records from the St. Mary Desert Valley Hospital from 
May 1992 to August 1993 reveal intermittent treatment 
associated with various respiratory and pulmonary symptoms 
including, in pertinent part, a June 1993 polysomnogram 
study; the clinical impression was sleep apnea.

The veteran has submitted numerous copies of medical articles 
and studies providing statistical information relative to 
various health risks arising out of occupational exposure to 
welding fumes and suggesting a possible relationship between 
such exposure and development of certain chronic diseases and 
symptoms, including those affecting the respiratory system.  
A March 1993 article, Occupational Exposure to Organic 
Solvents as a Cause of Sleep Apnoea (sic), suggests that 
sleep apnea (characterized by disturbed sleep and causing 
psychic or somatic complications and daytime sleepiness) is 
prevalent among men occupationally exposed to organic 
solvents.  

Medical records from Kaiser Permanente from April 1995 to 
January 1996 reveal, in pertinent part, a report of history 
of sleep apnea on psychiatric evaluation in April 1995.

At a February 1996 RO hearing, the veteran testified that 
many of his current health problems, including excessive 
snoring, developed as a result of repeated exposure to toxins 
and welding fumes during service including; reportedly, sleep 
apnea was initially diagnosed in 1990 or 1991.  

In an October 1997 statement from the veterans spouse she 
indicated knowing him for 23 years and initially observed him 
experience sleep problems, consisting of snoring and 
periods of not breathing in 1974.  Reportedly, he often 
appeared tired, sleepy, and out of it, especially after 
work as a welder in service.  She indicated that he continued 
to experience sleep problems through the years, believing 
that such problems were related to his occupation as a 
welder.  

Based on the foregoing, the Board finds that the claim of 
service connection for sleep apnea is not well grounded.  The 
evidence of record, as discussed above, does not show that 
the disorder was evident in service, that it is etiologically 
related to an injury or disease incurred or aggravated by 
active service, or that it is related to any incident such as 
occupational welding performed in service.  Although the 
clinical evidence of record reveals that the veteran has 
received intermittent medical treatment associated with 
various impairments of health after service separation, 
including sleep disturbance, sleep apnea was not diagnosed 
until March 1990.  However, neither records from AVHMC, where 
the disorder was initially diagnosed in 1990, nor evidence 
from any physician who treated him over the years, has 
provided evidence suggesting that the sleep apnea may be 
related to his period of service or any in-service exposure 
to welding fumes.  

The Board observes that copies of numerous medical articles 
and studies pertaining to symptoms and disorders which are 
potentially related to exposure to toxic materials and 
welding fumes are a part of the current record.  However, 
such evidence is insufficient to well ground the veterans 
claim because it does not link occupational exposure to 
welding fumes specifically to the veteran's current sleep 
apnea; only one article, as discussed above, appears to draw 
a link between occupational exposure to organic solvents and 
sleep apnea.  However, the veterans service records do not 
indicate that he was exposed to any such solvents in service.  
Overall, the medical articles submitted by the veteran 
contain only a generic analysis with conclusions about the 
possibility of a link between exposure to certain toxic fumes 
and certain disorders, not including sleep apnea. 

In this case, the only evidence of record before the Board 
specifically linking the veterans sleep apnea to service 
and/or in-service exposure to welding fumes consists of his 
own contentions and his spouses October 1997 written 
statement.  Such evidence, however, is insufficient to well 
ground his claim because neither he nor his spouse are shown 
to be competent to offer evidence requiring medical 
experience and specialized medical knowledge and skill.  
Grottveit, 5 Vet. App. at 93.  Although he and his spouse are 
competent to state the nature of symptoms which they 
personally observe, including snoring and periods of not 
breathing, see Cartright v. Derwinski, 2 Vet. App. 24 (1991), 
they are not competent to provide a medical diagnosis of 
sleep apnea or to relate the currently diagnosed sleep apnea 
to symptoms of snoring, problems breathing, and/or any other 
sleep disturbance which they personally observed over the 
years.  

Generally, in order for a claim to be well grounded, medical 
evidence of nexus between a current disability and service is 
required.  In Libertine, 9 Vet. App. 521, it was held that 
certain disabilities are susceptible to observation by lay 
persons, thus warranting the grant of service connection 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
and his spouse are capable of describing symptoms of snoring 
and sleep disturbance, they are not competent to establish 
the required nexus between service and/or exposure to welding 
fumes and the onset of sleep apnea. 

The Board notes that it is not contended by or behalf of the 
veteran that his current sleep apnea is related to any 
combat-related events.  Thus, 38 U.S.C.A. § 1154(b) (West 
1991) is inapplicable to his claim. 

Although the veterans claim has been considered and denied 
by the Board on a ground different from that of the RO, which 
denied the claim on the merits, he has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Although the evidence reveals that 
the veteran may have received SSA disability benefits in the 
past (and may currently receive such benefits), it has not 
been suggested by or on behalf of the veteran that any SSA 
evidence may be pertinent to his current claim of service 
connection for sleep apnea.


ORDER

Service connection for sleep apnea is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
